Case 2:20-cv-01121-AJS-CRE Document10 Filed 08/21/20 Page ‘Et t a is

 

AUG 2 7 2020

IN THE UNITED STATES DISTRICT COURT

CLERK U8. DISTRICT COURT
FORT ESTERN DI T OF PENNSYLVANIA
OR THE W STRIC WEST, DIST. OF PENNSYLVANIA

YILI TSENG, .
Plaintiff, 2:20-cv-01121-CRE
Vv.

MADISON HARRIS, DOE 1, DOE 2, DOE 3,
DOE 4, DOE 5, DOE 6, DOE 7, DOE 8, DOE 9,
DOE 10, DOE 11, DOE 12, DOE 13, DOE 14,
and DOE 15,

>_> ,_a_4,_4_4,_4_ 4a_a

Defendants,

PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT
Plaintiff, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, hereby dismisses all
causes of action in the complaint against Defendants, Madison Harris, Doe 1, Doe 2, Doe 3, Doe 4, Doe
5, Doe 6, Doe 7, Doe 8, Doe 9, Doe 10, Doe 11, Doe 12, Doe 13, Doe 14, and Doe 15 without prejudice.
Plaintiff is dismissing this action because this lawsuit does not meet the requirement of diversity
Jurisdiction as analyzed by Judge Eddy and will be brought to the State of Pennsylvania Court.
Defendants have filed neither an answer to the complaint nor a motion for summary judgment as
to these claims. Dismissal under Rule 41(a)(1) is therefore appropriate.
Dated: August 21, 2020
Respectfully submitted,
~f. Wa ,
- Y
YILI TSENG, Ph.D.
156 Lexington Drive
Cranberry Township, PA 16066-3728

Cell: 336-918-1689
Pro Se

 
Case 2:20-cv-01121-AJS-CRE Document 10 Filed 08/21/20 Page 2 of 2

CERTIFICATE OF SERVICE
I, the undersigned, hereby certify that on this 22nd day of August, 2020, I have served the
foregoing PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT by USPS 1* class mail on the
following:
Madison Harris

1479 State Route 168
Georgetown, PA 15043-1090

7

 

YILI TSENG, Ph.D.

156 Lexington Drive

Cranberry Township, PA 16066-3728
Cell: 336-918-1689

Pro Se
